Citation Nr: 0937039	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-20 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for polyps of the vocal 
cords, status-post removal.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel





INTRODUCTION

The Veteran had active service from April 1973 to December 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDING OF FACT

There is no current disabling residual of the vocal cord 
polyps, status-post removal.  


CONCLUSION OF LAW

The criteria for a compensable rating for vocal cord polyps, 
status-post removal, have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. § 4.96, Diagnostic Code 6820 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In February 2005, the agency of original jurisdiction (AOJ) 
sent letters to the Veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include 
notice of examples of the types of evidence the claimant may 
submit.  The Board notes that the Veteran was not provided 
with notice pertaining to how effective dates are assigned.  
No prejudice results, however, because the claim for a 
compensable rating has been denied.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has also done 
everything reasonably possible to assist the Veteran with 
respect to her claim for benefits, such as obtaining medical 
records and conducting VA examinations, and the Board finds 
no evidence of outstanding relevant evidence.  Thus, the 
Board finds the matter ready for adjudication.  

Increased Rating

For historical purposes, it is noted that service connection 
was established by the RO in a September 1977 decision, based 
on evidence of an in-service incurrence (and removal) of 
vocal cord polyps.  A noncompensable disability evaluation 
was assigned based on a review of the relevant 
contemporaneous evidence of record.  The Veteran claims that 
a higher evaluation is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The Veteran's vocal cord polyps, status-post removal, are 
rated under Diagnostic Code (DC) 6820, which rates benign 
neoplasms of any specified part of the respiratory system, 
and which indicates that the condition should be evaluated 
using an appropriate respiratory analogy.  38 C.F.R. § 4.96 
states that ratings under diagnostic codes 6800 through 6817 
and 6822 through 6847 will not be combined with each other; 
rather, a single rating will be assigned under the diagnostic 
code which reflects the predominant disability with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  

VA treatment records, which date from November 2003 to May 
2005, reflect histories of tobacco use and a finding of 
chronic obstructive pulmonary disease (COPD).  The records do 
not report any history of hoarseness.  

A VA examination was conducted in January 2004.  The 
examination record reflects the Veteran's history of 
recurrent shortness of breath, primarily on exercise or when 
extremely fatigued, occasional wheezing, chronic severe cough 
with occasional expectoration, and some tightness in the 
respiratory tract.  The Veteran also revealed that she had 
smoked approximately one and a half packs of cigarettes daily 
for at least 25 years.  After examination and discussion with 
the Veteran, the examiner diagnosed the Veteran with 
bronchial spasm, likely related to smoking.  

VA "nose, sinus, larynx, and pharynx" and "respiratory" 
examinations were then conducted in December 2008.  The 
examination records reflect the Veteran's history of 
hoarseness and dyspnea on mild exertion which she contended 
was the result of the in-service removal of vocal polyps.  
The Veteran also reported a history of chronic cough, 
wheezing, and acute cold symptoms for the previous four 
weeks.  The records note that examination was normal, with 
the exception of a finding of a narrow pharyngeal opening and 
no uvula:  there was no evidence of speech impairment, nasal 
deformity, or residual injury to the pharynx and review of 
the treatment records (which dated into 2008) revealed no 
evidence of hoarseness or speech problems.  There were 
decreased breath sounds, wheezing, persistent cough, and 
dyspnea on moderate exertion, and diaphragm excursion and 
chest expansion were moderately limited.  After examination, 
review of the record (which included the results from a 2007 
computerized tomography scan of the thorax) and discussion 
with the Veteran, the examiners diagnosed the Veteran with 
vocal cord polyps, status-post removal, and chronic 
obstructive lung disease.  The examiners indicated that the 
postoperative vocal cord polyps had no residual and no effect 
on daily activities.  The records suggest that the breathing 
problems and severe cough were unrelated to the postoperative 
vocal cord polyps; rather, they were due to the Veteran's 
history of smoking.  

After review of the evidence and the diagnostic codes, the 
Board finds that a compensable rating is not warranted for 
the Veteran's vocal cord polyps, status-post removal, based 
on the findings that the removal of the polyps has resulted 
in no residuals.  The Board notes that the Veteran has 
reported having respiratory/breathing problems secondary to 
the polyp removal.  The Veteran, as a layperson, is not 
competent to attribute these symptoms to the polyp removal, 
however.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In 
this case, the medical evidence clearly indicates that the 
Veteran's respiratory complaints are related to her history 
of smoking rather than the polyp removal.  Thus, a 
compensable rating is not warranted on this basis.  

The Board notes that the Veteran has also reported having 
hoarseness as a result of the polyp removal.  The medical 
evidence does not corroborate this assertion either, however.  
The medical evidence reveals no findings of hoarseness or any 
speech impairment, and although the Veteran is competent to 
report hoarseness, the Board finds the medical evidence of no 
hoarseness is more probative.  Moreover, even if the Board 
were to assume the Veteran has hoarseness, there is no 
competent evidence that the hoarseness is secondary to the 
service-connected removed vocal cord polyps rather than the 
Veteran's history of tobacco dependence, and the Board finds 
that the examiners' findings of no residual suggests that any 
associated hoarseness is not related to the in-service polyp 
removal.  Thus, the Board finds that a compensable rating is 
not warranted at this time on this basis.  

In sum, the Board finds no evidence of any residuals of the 
service-connected vocal cord polyps, status-post removal, 
which would warrant a compensable rating.  Thus, the claim 
for an increased rating is denied.  


ORDER

A compensable rating for vocal cord polyps, status-post 
removal, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


